DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
While the PCT from which the instant application is a National Stage Entry document contains drawings, Applicant has not furnished those drawings as part of the translation of the application required by 37 CFR 1.495. While there is no text in the drawings, and therefore the translation is proper, the drawings from the foreign language application are not automatically placed in the case file, and Applicant is required to submit the application drawings in order to have them properly included in the application.
Additionally, Applicant’s Fig. 1 (based on the figures in the foreign language application) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 4 and 5, the phrase “preferably with mechanic and/or electronic pressure elements” renders the claim indefinite because it is unclear whether the limitations are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of this Office Action, the limitations after the term “preferably” are being construed as exemplary, and not limiting, language.
Claim 7 recites the limitation “the third operating element.”  There is insufficient antecedent basis for this limitation in the claim. “A third operating element” is first recited in claim 5, however claim 7 depends from claim 1, not claim 5.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 10, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosugi et al. (Pub. No. US 4,795,118; hereafter Kosugi).
 	Regarding claim 1, Kosugi discloses a remote control for cameras, comprising: a grab handle unit configured to be received in a first hand by a user along a handle axis (see Kosugi Fig. 1, item 44) and a first operating element configured to be operable using a second hand of the user and rotatable about a first axis of rotation (see Kosugi Fig. 2, items 50 and 53a), wherein the first axis of rotation is substantially perpendicular to a principal axis of the remote control and spans a principal plane with the principal axis (see Kosugi “Principle Axis” in amended Fig. 1, below) wherein the handle axis is rotated out of the principal axis within the principal plane such that an angle between handle axis and the first axis of rotation is higher than 90 angular degrees (see Kosugi, angle θ in amended Fig. 1 below), an operating body with additional display means and/or operational elements within the area that is present due to the rotation of the handle axis thereout (see Kosugi Fig. 1, items 17 and 48), wherein the grab handle unit and the first operational element are arranged in relation to each other such that while the user holds and/or operates the remote control in the operational position intended therefore, the thumb of the first hand rests on a top surface of the grab handle unit (see Kosugi Fig. 1, note position of user’s thumb).  


    PNG
    media_image1.png
    782
    829
    media_image1.png
    Greyscale

Kosugi annotated Fig. 1

Regarding claim 2, Kosugi discloses a remote control according to claim 1, wherein the operating body has a first portion and a second portion, wherein in the operational position of the remote control the first portion is located distal and the second portion is located proximal to the user (see Kosugi Fig. 1, which shows that the operating body 17 has a portion proximal to the user (e.g. item 48) and a portion distal from the user (e.g. item 70)).  

 Regarding claim 3, Kosugi discloses a remote control according to claim 2, wherein the first portion of the operating body has a trapezoid cross-section in parallel to the principal plane (see Kosugi Fig. 2, note that the cross-section of item 48 is composed of at least two trapezoidal segments) and the second portion of the operating body has an at least partly semi-circular cross-section in parallel to the 

 Regarding claim 9, Kosugi discloses a remote control according to claim 1, wherein the grab handle unit in an upper distal area has a fifth operating member using configured to be operated using a thumb of the first hand of the user (see Kosugi Fig. 1, item 75).
 	
 	Regarding claim 10, Kosugi discloses a remote control according to claim 1, wherein the first operating element is configured as a rotary knob having an activatable and deactivatable rotation angle restriction (see Kosugi Figs. 1 and 4, items 50 and 70).  

Regarding claim 12, Kosugi discloses a system for remotely controlling a function or an element or an, an objective, of a film camera of the system, wherein the system comprises a remote control according to claim 1 (see rejection of claim 1, above), which is configured by means of an operating element to control the function or the element or the objective of the film camera (see Kosugi Fig. 7, item 53 shown to control the camera position, which is a function of the attached camera).  

 	Regarding claim 15, Kosugi discloses the remote control according to claim 9, wherein the fifth operating element comprises a joystick (see Kosugi Fig. 1, item 75).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-7, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (U.S. Patent No. 10,317,775 B2; hereafter Fisher) in view of Misawa (Pub. No. US 2007/0166027 A1; hereafter Misawa).
 	Regarding claim 1, Fisher discloses a remote control for cameras, comprising: a grab handle unit configured to be received in a first hand by a user along a handle axis (see Fisher “Grab Handle” in annotated Fig. 28, below) and a first operating element configured to be operable using a second hand of the user and rotatable about a first axis of rotation (see Fisher items 544 and “First Rotation Axis” in annotated Fig. 28, below), wherein the first axis of rotation is substantially perpendicular to a principal axis of the remote control and spans a principal plane with the principal axis (see Fisher “Principle Axis” in amended Fig. 28, below), an operating body with additional display means and/or operational elements within the area that is present (see Fisher Fig. 28, item 548), wherein the grab handle unit and the first operational element are arranged in relation to each other such that while the user holds and/or operates the remote control in the operational position intended therefore, the thumb of the first hand rests on a top surface of the grab handle unit (see Fisher Fig. 30, note position of joystick, slide, and button elements which are placed to be operated by a thumb when the grip is held in the left hand of a user.).

	Misawa discloses providing a handle that can be rotated out of the principal axis within the principal plane such that an angle between handle axis and the first axis of rotation is higher than 90 angular degrees, and the area with additional display means and/or operational elements is present due to the rotation of the handle axis thereout (see, for example, Fig. 6, the additional display 116 is present in an area created by the angled shape of the garb handle. See also Figs. 24 and 25, which sown different display and operation sections 116 and 604 are present depending on the rotational position of the grab handle 24).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a reconfigurable grab handle like that of Misawa in the device of Fisher so as to enable the user to adjust the grab handle for maximum comfort or for either right- or left-handed use as suggested by Misawa.

    PNG
    media_image2.png
    851
    877
    media_image2.png
    Greyscale

Fisher Annotated Fig. 28


Regarding claim 2, Fisher discloses a remote control according to claim 1, wherein the operating body has a first portion and a second portion, wherein in the operational position of the remote control the first portion is located distal and the second portion is located proximal to the user (see Fisher Fig. 28, the operating body can be construed as the area between the rotating element 544 and the gran handle. The operating body inherently has some portion that is closer to the user than some other portion of the operation body.).  
 	Regarding claim 4, Fisher discloses a remote control according to claim 2, wherein; the first portion of the operating body has on a top surface a second operating element, preferably with 

 	Regarding claim 5, Fisher discloses a remote control according to claim 2, wherein the second portion of the operating body on the top surface has a third operational element, preferable with mechanic and/or electronic pressure elements for a thumb of the second hand of the user (see Fisher Fig. 30, buttons along the bottom periphery of the operating body in the orientation of Fig. 30).  

 	Regarding claim 6, Fisher discloses a remote control according to claim 2, wherein the second portion of the operating body has a display (see Fisher Fig. 28, item 548).
	While the display in Fisher is not round, it has been held that “absent persuasive evidence that the particular configuration… was significant” mere change in shape of the device is well within the purview of the ordinary workman in the art, and therefore would have been obvious.  

 	Regarding claim 7, Fisher discloses a remote control according to claim 6, wherein the third operating element is arranged at least in some portions along the periphery of the display (see Fisher Fig. 30, buttons along the bottom periphery of the operating body in the orientation of Fig. 30).  

 	Regarding claim 12, Fisher discloses a system for remotely controlling a function or an element or an, an objective, of a film camera of the system, wherein the system comprises a remote control according to claim 1 (see rejection of claim 1, above), which is configured by means of an operating 

 	Regarding claim 13, Fisher discloses a system according to claim 12, wherein the system includes an interface for communication between the remote control and the film camera, wherein the interface is attached at the film camera, wherein the remote control is configured for wireless communication with the interface (see Fisher Fig. 36, item 550 and col. 32, ll. 1-4 “adjustment device 510 according to the illustrated embodiment is in communication with the camera 520 and with the control system 530 over a communication network 550, wirelessly.”).  

Claim Rejections - 35 USC § 103
Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Misawa as applied to claim 1, above, and further in view of Rye et al. (Pub. No. US 2008/0003993 A1; hereafter Rye).
Regarding claims 11 and 14, Fisher in view of Rye discloses a remote control according to claim 1, but does not disclose that the remote control has a battery and a capacitor for the energy supply, wherein the capacitor is configured to ensure for a determined period of tim
	Rye discloses that it was well known at the time the invention was filed to provide a battery with a capacitor backup power supply in order to cover minor power interruptions like replacement of the primary battery (see Rye paragraph [0042] “A capacitor (not shown) provides backup power to the memories 120, 122 while the batteries are being changed or charged”).
.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	3/11/2022